Citation Nr: 0325878	
Decision Date: 10/01/03    Archive Date: 10/15/03

DOCKET NO.  02-07 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to a rating in excess of 30 percent for chronic 
reactive airway disease.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
June to October 1997.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an August 2001 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama, which denied a rating in 
excess of 30 percent for service-connected chronic reactive 
airway disease.  


REMAND

In a decision on May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R. § 19.9(a)(2) and (a)(2)(ii).  See Disabled American 
Veterans, et al. v. Secretary of Veterans Affairs, 327 F.3d 
1339 (2003).  The Federal Circuit held that 38 C.F.R. § 
19.9(a)(2) was invalid because in conjunction with 38 C.F.R. 
§ 20.1304, it allowed the Board to consider additional 
evidence without having to remand the case to the agency of 
original jurisdiction (AOJ) for initial consideration and 
without having to obtain the appellant's waiver, which was 
contrary to 38 U.S.C. § 7104(a).  The Federal Circuit further 
held that 38 C.F.R. § 19.9(a)(2)(ii) was invalid in that it 
provided 30 days to respond to notice, which was contrary to 
38 U.S.C. § 5103(b), which provides a claimant one year to 
submit evidence.

The record reflects that in May 2003 the Board received 
additional evidence furnished by the veteran, and he did not 
waive AOJ initial consideration of the additional evidence.  
Accordingly, under the Federal Circuit case cited above, the 
Board has no recourse but to remand the case for initial 
consideration of the additional evidence by the AOJ.  

Furthermore, in a claim for disability compensation, the duty 
to assist includes conducting a thorough, contemporaneous 
medical examination, taking into account records of prior 
medical treatment so that the disability rating will be full 
and fair.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, 
the most recent VA examination assessing the veteran's 
chronic reactive airway disease was in August 2001.  
Subsequent medical evidence includes a report of pulmonary 
function tests in September 2001, and VA outpatient records 
dated through April 2002, which include a notation to the 
effect that the asthma was having a significant impact on the 
veteran's ability to find suitable employment.  This 
additional evidence suggests that a more contemporaneous 
comprehensive examination to assess the veteran's reactive 
airways disease is needed.  

VA regulations provide that when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination, and a 
claimant, without good cause, fails to report for such 
examination, (1) in an original compensation claim, the claim 
shall be rated based on the evidence of record; (2) in any 
other original claim, a reopened claim for a benefit which 
was previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655.

It also appears that the veteran is receiving ongoing 
treatment for the disability at issue.  Notably, in a May 
2003 statement, he reported that he wished to furnish medical 
records from a private physician, but was having difficulty 
obtaining such records.  Reports of private medical treatment 
and/or additional VA medical records may include information 
pertinent to the veteran's claim.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for 
reactive airway disease, and any related 
symptoms from April 2002 to the present, 
then obtain records of such treatment 
from all sources identified.  Whether or 
not he responds, the RO should obtain any 
VA medical records of treatment for 
reactive airway disease and any related 
symptoms which are not already associated 
with the claims file.  

2.  After the above is completed, the RO 
should arrange for a VA examination of 
the veteran to determine the current 
severity of his reactive airway disease.  
The veteran's claims file must be 
available to the examiner for review in 
conjunction with the examination.  All 
indicated studies should be performed, 
specifically including pulmonary function 
tests.  The examiner should describe the 
symptoms specifically attributable to 
chronic reactive airway disease and 
describe in detail all 
restrictions/impairment due to said 
disability, and comment on the extent to 
which they affect the veteran's ability 
to obtain or retain substantially gainful 
employment.

3.  The RO should then readjudicate the 
claim in light of all evidence added to 
the record since their last previous 
review of the claim.  If it remains 
denied, the RO should provide the veteran 
and his representative an appropriate 
supplemental statement of the case, and 
give them the requisite period of time to 
respond.  The case should then be 
returned to the Board, if in order, for 
further appellate review.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

